DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, an instrument for locking and unlocking  a head of bone anchor to a receiving part that includes an actuator that is movable in a first direction to move a tube assembly in a first direction to lock the head and then the actuator is movable in the first direction to also move the tube assembly in a second direction to unlock the head. Barrus (US Pub 2007/0093817) is the closest prior art but differs from the current application because it uses two distinct tools to lock and unlock the head to the receiving part. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070093817 A1 discloses a distinct pair of unlocking and locking devices that has an actuator that moves in a first direction
US 20130085536 A1 discloses devices for unlocking and locking a head to a receiver wherein the actuator moves the device in two different directions to lock and unlock the device
US 20050131408 A1 discloses a tube assembly for accessing screw heads

US 20090088764 A1 discloses a reduction instrument with a removable actuator
US 8192438 B2 discloses a rod reducer device with an actuator
US 20080172062 A1 discloses a tube assembly for accessing screw heads
US 20120078308 A1 discloses a rod reducer device with an actuator
US 20120191144 A1 discloses a rod reducer device with an actuator
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         
/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773